Citation Nr: 0301049	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim to establish that the veteran was insane at 
the time of the commission of the offense that led to his 
discharge.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  He died in February 1997.  The appellant is 
his wife.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of May 2000 that determined 
that the appellant had not provided new and material 
evidence to establish that the veteran was insane at the 
time of the commission of the offense that led to his 
discharge.  The appellant filed a notice of disagreement in 
November 2000.  A Statement of the Case was issued in 
September 2001, but was not mailed to the appellant.  A new 
statement of the case was issued on April 29, 2002.  The 
appellant perfected her appeal on June 27, 2002.

The appellant provided testimony at a hearing before an RO 
hearing officer in January 2000; the transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied a claim by 
the appellant to re-characterize the veteran's discharge on 
the basis of insanity at the time of the commission of the 
offense that led to his discharge.  Although the RO notified 
the appellant of the July 1997 decision that same month, she 
did not appeal the decision.  

2.  None of the additional evidence associated with the 
claims file subsequent to the July 1997 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed July 1997 denial of the claim by the 
appellant to establish that the veteran was insane at the 
time of the commission of the offense that led to his 
discharge is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  Since July 1997, no new and material evidence has been 
submitted, and the requirements to reopen the claim have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.

The appellant's claim for VA survivors' benefits previously 
has been considered and denied.  In a July 1997 rating 
decision, the RO considered the appellant's and her 
representative's assertions, and adjudicated the claim as 
one involving a character of discharge question.  The claim 
was denied on the basis that the veteran was discharged 
under conditions other than honorable (as administratively 
determined, in 1971, during the veteran's lifetime), and 
that he was not insane at the time he committed the offense 
causing such discharge.  The appellant was notified of this 
denial, and of her appellate rights, also in July 1997; 
however, she did not appeal that determination.  This appeal 
arises from a May 2000 decision that declined to reopen the 
previously denied claim.  Hence, the laws and regulations 
governing finality and reopening of previously disallowed 
claims is pertinent to the appeal.  

Because the appellant did not appeal the July 1997 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  However, pertinent law and regulation 
provides that if new and material evidence has been 
presented or secured with respect to a claim which has been 
disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1999 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to 
reopen fails on that basis and the inquiry ends.  If the 
evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  38 C.F.R. 
§ 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The appellant has contended, in essence, that the veteran 
changed mentally during his tour in Vietnam, and that in her 
opinion he committed the offense that led to his discharge 
while insane.  

Applicable laws and regulation provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.12(a).  The pertinent regulation further 
provides that a discharge or release for certain offenses, 
including willful and persistent misconduct, is considered 
to have been issued under dishonorable conditions.  38 
C.F.R. § 3.12(d)(4).  A discharge because of a minor offense 
will not be considered willful and persistent misconduct if 
service was otherwise honest, faithful, and meritorious.  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was 
insane at the time of the offense causing the discharge.  38 
C.F.R. § 3.12(b).

The insanity exception to veterans benefits bar for 
discharge under less than honorable conditions due to 
willful and persistent misconduct requires only insanity at 
the time of the commission of the offense or offenses 
leading to a person's discharge, not a causal connection 
between insanity and the misconduct.  See Struck v. Brown, 9 
Vet. App. 145, 154 (1996).  In addition, the Court has 
stated that 38 U.S.C. § 5303(b) and 38 C.F.R. § 3.354 
require that the insanity must be such that it legally 
excuses the acts of misconduct.  Cropper v. Brown, 6 Vet. 
App. 450, 452-53 (1994).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354.

Pertinent to the appellant's claim, the evidence of record 
at the time of the July 1997 rating decision included the 
veteran's service medical and personnel records, statements 
of the appellant and the veteran's death certificate.  This 
evidence reflects that the veteran served in Vietnam from 
June 1968 to July 1969.  He was punished under Article 15 in 
June 1968, May 1969, and October 1969.  Service medical 
records indicate he was seen in the Neuro-psychiatric clinic 
at Reynolds Army Hospital.  He complained of having problems 
adjusting since his return from Vietnam.  He agreed to group 
therapy for the remaining three months of his enlistment.  
In December 1969 he entered a plea of guilty to theft of 
government propert in excess of $100 and he was discharged 
under other than honorable conditions in February 1970.  He 
committed suicide in February 1997.  The appellant's 
statements (and those made by her representative on her 
behalf) reflect the opinion that the veteran had changed 
mentally during his tour in Vietnam, and that he was insane 
when he committed the offense that led to his discharge.  

The evidence associated with the claims file since the July 
1997 rating decision includes the report from the Department 
of the Army, Board of Corrections of Military Records, dated 
in April 1998; an autopsy report, a report from Cherry 
Hospital dated in July 1995; a certificate from Superior 
Court, Edgecombe County, North Carolina, dated in August 
2001; and documents reflecting the appellant's assertions, 
to include the transcript of the appellant's testimony 
offered during her hearing before an RO hearing officer in 
January 2000.  

The additional medical evidence is, for the most part, "new" 
in the sense that it was not previously considered by agency 
decisionmakers.  However, none of this evidence is 
"material" for purposes of reopening the claim.  The report 
from the Department of the Army, Board of Corrections of 
Military Records indicates that the appellant applied to 
have the veteran's discharge upgraded in 1998.  The request 
was denied.  The autopsy report shows that the veteran's 
cause of death was salicylate overdose, and that other 
findings included severe arteriosclerotic coronary vascular 
disease and history of carcinoma of the penis.  The report 
from Cherry Hospital indicates the veteran was seen for a 
single episode of major depression in July 1995 and was 
admitted as a danger to himself and others.  The court 
certificate indicates the veteran died intestate.  During 
her hearing, the appellant testified that she felt the 
veteran should have been afforded a psychiatric examination 
at the time of his discharge because he was not acting like 
himself.  

This evidence includes nothing to medically indicate that 
the veteran was insane at the time that he committed the 
offense that led to his discharge under other than honorable 
conditions.  The new medical evidence merely indicates that 
he was treated for a psychiatric disorder 25 years after his 
discharge.  Accordingly, the Board finds that the additional 
medical evidence does not bear directly and substantially 
upon the specific matter under consideration, and, thus, is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Likewise, the court 
certificate, indicating only that the veteran died 
intestate, provides nothing relevant to or probative of the 
matter under consideration.

As regards the appellant's testimony and statements made in 
connection with the petition to reopen, in which a change in 
the veteran's demeanor after his return from Vietnam is 
asserted, the Board notes that these assertions are almost 
identical to the statements the appellant made prior to the 
July 1997 decision.  As this evidence appears to be 
duplicative or cumulative of other evidence (statements) 
previously considered, it is not, by definition, "new."  The 
Board would also point out that, as a layperson, the 
appellant is not competent to provide a probative opinion on 
a medical matter, such as a determination of the veteran's 
sanity at any given time.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds, after 
careful review of the evidence and the laws and regulations 
governing reopening of a previously disallowed claim, that 
the evidence associated with the claims file since the last 
prior final denial does not constitute new and material 
evidence to reopen the appellant's claim.  As such, the July 
1997 RO determination remains final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency 
of the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(codified at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  
Because the veteran has not presented new and material 
evidence to reopen his claim, it does not appear that the 
duty to assist provisions of the Act are applicable in the 
instant appeal.  Moreover, as indicated above, because the 
petition to reopen was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, also are not 
applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  In 
this regard, the Board notes that the appellant and her 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen the claim.  They also have 
been afforded various opportunities to present evidence and 
argument in support of the petition to reopen.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim on appeal.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  

As the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim to establish that the veteran was insane 
at the time of the commission of the offense that led to his 
discharge is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

